Title: From Benjamin Franklin to Catharine Greene, [10 November 1763]
From: Franklin, Benjamin
To: Greene, Catharine


Dear Katy
[November 10, 1763]
I should ask Mr. Greene’s Permission now to call you so, which I hope he will give me, making Allowance for the Strength of old Habits. This is to acquaint you and him that your Guests, after a very pleasant Journey, got well home on the 5th. Instant, without the least ill Accident, and had the additional Happiness of finding their Friends all well. Mr. Green’s Goodnature and yours, will be pleas’d to hear this, and therefore I take the first Opportunity of writing it. Sally joins me in Thanks to you both, for all your kindness to us, and in best Wishes of Prosperity to you and yours. Please to acquaint Mr. Rufus Green that I shall write to him per next Post. I am, Dear Friend Yours affectionately
B Franklin
 Addressed: To / Mrs Katharine Greene / at Greenwich / Rhodeisland
